Letter
The Examiner was contacted by Applicant’s representative with regard to an issue with Information Disclosure Statements dated November 1, 2018 and November 15, 2018. The Examiner lined through the entire statement dated November 15th, which appeared to be identical the statement dated November 1st.  However, the November 15th statement had been submitted to correct two typo errors that the Examiner missed.  Corrected Information Disclosure Statements have been included with this Notice.

/Patricia L. Nordmeyer/Primary Examiner, Art Unit 1788